18-11094-scc    Doc 199     Filed 05/21/19    Entered 05/21/19 11:52:43     Main Document
                                             Pg 1 of 3


 Juan P. Morillo (pro hac vice)
 Gabriel F. Soledad
 Daniel Pulecio-Boek
 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
 1300 I Street, NW, Suite 900
 Washington, D.C. 20005
 Telephone: (202) 538-8000
 Facsimile: (202) 538-8100
 Email: juanmorillo@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                      Scott C. Shelley
 QUINN EMANUEL URQUHART &                         Samantha Gillespie (pro hac vice)
 SULLIVAN, LLP                                    QUINN EMANUEL URQUHART &
 865 South Figueroa Street, 10th Floor            SULLIVAN, LLP
 Los Angeles, California 90017                    51 Madison Avenue, 22nd Floor
 Telephone: (213) 443-3000                        New York, New York 10010
 Facsimile: (213) 443-3100                        Telephone: (212) 849-7000
 Email: ericwinston@quinnemanuel.com              Facsimile: (212) 849-7100
                                                  Email: scottshelley@quinnemanuel.com
                                                  Email: samanthagillespie@quinnemanuel.com

Attorneys for the Foreign Representative

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                  Chapter 15
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.                       Case No. 18-11094 (SCC)
                                                  (Jointly Administered)
 Debtors in a Foreign Proceeding.
18-11094-scc     Doc 199     Filed 05/21/19     Entered 05/21/19 11:52:43      Main Document
                                               Pg 2 of 3


                          NOTICE PURSUANT TO 11 U.S.C. § 1518

       The Foreign Representative for Perforadora Oro Negro, S. de R.L. de C.V. (“Perforadora”)

and Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V. (“Integradora,” and together

with Perforadora, the “Debtors”), hereby files this notice pursuant to 11 U.S.C. § 1518 (the

“Notice”).

       1.      On May 16, 2019, the Debtors learned that the Concurso Court presiding over the

foreign main proceeding issued an order, dated May 15, 2019, requiring Perforadora to turn over

to the Singaporean special purpose entities (i.e., Oro Negro Primus, Pte. Ltd.; Oro Negro Laurus,

Pte., Ltd.; Oro Negro Fortius Pte. Ltd.; Oro Negro Decus, Pte. Ltd.; and Oro Negro Impetus, Pte.,

Ltd.; together the “Singapore Rig Entities”) within 24 hours the five offshore drilling platforms

(the Primus, Laurus, Fortius, Decus, and Impetus, together the “Jack-Up Rigs”). The May 15,

2019 order is attached at Exhibit 1.

       2.      The Debtors, reserving all legal rights and without waiving any defenses or

objections, have complied with the Concurso Court’s May 15, 2019 order.


                                       [Signature page follows]




                                                  2
18-11094-scc   Doc 199   Filed 05/21/19    Entered 05/21/19 11:52:43      Main Document
                                          Pg 3 of 3



 Dated: May 21, 2019                         QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                               /s/ Scott C. Shelley              .
                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Juan P. Morillo (pro hac vice)
                                             Gabriel F. Soledad
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Sara C. Clark (pro hac vice)
                                             711 Louisiana Street, Suite 500
                                             Houston, Texas 77002
                                             Telephone: (713) 221-7000
                                             Facsimile: (713) 221-7100
                                             Email: saraclark@quinnemanuel.com

                                             Attorneys for the Foreign Representative




                                            3
